NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

HUGO LOPEZ-OLMEDA,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1391
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher C.
Nash, Judge.

Hugo Lopez-Olmeda, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 974 So. 2d 363 (Fla. 2008); Logan v.

State, 846 So. 2d 472 (Fla. 2003); Harris v. State, 818 So. 2d 567 (Fla. 2d DCA 2002).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.